Opinion filed June 10, 2021




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-20-00245-CV
                                   ___________

       JSPAZ GUARDIAN ENERGY SERVICES, LLC D/B/A
        GUARDIAN ENERGY SERVICES, AND JACKSON
           THOMPSON, AS GUARANTOR, Appellants
                                         V.
              AVALANCHE EQUIPMENT, LLC, Appellee


                     On Appeal from the 118th District Court
                            Howard County, Texas
                          Trial Court Cause No. 54288


                      MEMORANDUM OPINION
      Appellants have filed in this court an agreed motion to dismiss this appeal. In
the motion, Appellants state that they no longer desire to pursue this appeal and that
they wish to dismiss this appeal with prejudice. See TEX. R. APP. P. 42.1(a).
Accordingly, we dismiss this appeal pursuant to the motion.
      The motion to dismiss is granted, and the appeal is dismissed.


                                                   PER CURIAM


June 10, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        2